                       IN THE UNITED STATES DISTRICT COURT                                0 L 1
                       FOR THE EASTERN DISTRICT OF VIRGINIA                       p
                                        Richmond Division
                                                                                        FEB 1 8 2020
                                                                                                            y
TERRANCE BROWN,JR.,                                                                       U.S. UlSTRICT COURT
                                                                                         RICHMOND. VA
       Plaintiff,

V.                                                                    Civil Action No.3:18CV820


MR.LEE,et al.,

       Defendants.


                                  MEMORANDUM OPINION


       By Memorandum Order entered on March 18,2019 the Court conditionally filed this

civil action. At that time, the Court warned Plaintiff that he must keep the Court informed as to

his current address. On February 6,2020,the Court directed Plaintiff to file a particularized

complaint within fourteen(14)days ofthe date of entry thereof. On February 13, 2020,the

United States Postal Service returned the February 6, 2020 Memorandum Order to the Court

marked,"RETURN TO SENDER," because Plaintiff apparently relocated. Since that date.

Plaintiff has not contacted the Court to provide a current address. Plaintiffs failure to contact

the Court and provide a current address indicates his lack of interest in prosecuting this action.

See Fed. R. Civ. P. 41(b). Accordingly, the action will be DISMISSED WITHOUT

PREJUDICE.


       An appropriate Order shall accompany this Memorandum Opinion.


                                                              M. Hann;
                                                              United Sta        trict Judge
Date: PEB 1 8 2020
Richmond, Virginia
